Exhibit 10.13




SECOND INCREASE AGREEMENT AND AMENDMENT
This Second Increase Agreement and Amendment (this “Agreement”), dated as of
February 8, 2017 (the “Increase Effective Date”), is by and among NSA OP, LP, a
limited partnership formed under the laws of the State of Delaware (the
“Borrower”), certain Subsidiaries of the Borrower party to the Credit Agreement
referred to below, NATIONAL STORAGE AFFILIATES TRUST, a Maryland real estate
investment trust (the “Parent Guarantor” and, together with those certain
Subsidiaries, collectively, the “Guarantors”), the lender parties hereto
providing a new commitment or new loan pursuant to the terms hereof (each, an
“Increase Lender” and collectively the “Increase Lenders”) and KeyBank National
Association, as Administrative Agent (the “Administrative Agent”) for the
Lenders (as hereinafter defined) and in its capacity as Swingline Lender and as
issuer of Letters of Credit. All capitalized terms used herein without
definitions shall have the meanings given to such terms in the Credit Agreement
(as hereinafter defined).
WHEREAS, the Amended and Restated Credit Agreement, dated as of May 6, 2016 (as
amended, modified, supplemented or restated and in effect from time to time, the
“Credit Agreement”), is by and among, among others, the Borrower, the
Guarantors, the Administrative Agent and the financial institutions which are or
become a party thereto as lenders (each a “Lender” and, collectively, the
“Lenders”);
WHEREAS, Section 2.16 of the Credit Agreement provides that the Borrower may
request, upon notice to the Administrative Agent and satisfaction of the
conditions set forth in Section 2.16(b) (the “Increase Conditions”), that the
Revolving Commitments and/or term loans made under the Credit Agreement be
increased by an aggregate amount of up to $325,000,000;
WHEREAS, immediately prior to the effectiveness of this Agreement, the aggregate
outstanding principal amount of (i) the Revolving Commitments is $400,000,000,
(ii) the Tranche A Loans is $225,000,000 and (iii) the Tranche B Loans is
$100,000,000, and there is $275,000,000 remaining to be exercised under the
accordion provided under Section 2.16 of the Credit Agreement;
WHEREAS, the Borrower has requested that the Tranche A Loans made under the
Credit Agreement be increased by an aggregate amount equal to $10,000,000 (the
“Tranche A Increase”), so that after giving effect to the Tranche A Increase,
the aggregate outstanding principal amount of the Tranche A Loans will equal
$235,000,000 (the Lenders providing such Tranche A Increase, the “Tranche A
Increase Lenders”);
WHEREAS, the Borrower has requested that the Tranche B Loans made under the
Credit Agreement be increased by an aggregate amount equal to $55,000,000 (the
“Tranche B Increase”), so that after giving effect to the Tranche B Increase,
the aggregate outstanding principal amount of the Tranche B Loans will equal
$155,000,000 (the Lenders providing such Tranche B Increase, the “Tranche B
Increase Lenders”);
WHEREAS, the Borrower has requested that certain of the Increase Lenders provide
a new tranche of term loans maturing February 8, 2024 in an aggregate principal
amount equal to $105,000,000 (such new term loan tranche, the “Tranche C Loan”
and the Lenders providing such Tranche C Loans, the “Tranche C Lenders”);





--------------------------------------------------------------------------------




WHEREAS, after giving effect to the Tranche A Increase, the Tranche B Increase
and the making of the Tranche C Loan (collectively referred to sometimes
hereinafter as the “Increase”), there will be $105,000,000 remaining to be
exercised under the accordion provided under Section 2.16 of the Credit
Agreement;
WHEREAS, BMO Harris Bank N.A. shall be named a Co-Lead Arranger under the Credit
Agreement with respect to the Tranche C Loan;
WHEREAS, certain of the existing Lenders intend to assign a portion of their
respective Revolving Commitments concurrently with the effectiveness of this
Agreement (the “Revolver Assignments”);
WHEREAS, one or more of the Increase Lenders shall be a new lender party to the
Credit Agreement (each such new lender, an “Augmenting Lender”);
WHEREAS, the Borrower has also requested, in connection with the increase in the
Loans, that the number of permitted Interest Periods also be increased from
seven to eight;
WHEREAS, Schedule 1.1 to the Credit Agreement (Lender Commitments) will be
updated to reflect Lender Commitments after giving effect to the Tranche A
Increase, the Tranche B Increase, the making of the Tranche C Loans and the
Revolver Assignments, to be attached hereto as Annex 2;
WHEREAS, the parties hereto desire to make certain other conforming amendments
to the Credit Agreement to reflect the addition of the Tranche C Loans
thereunder, as reflected herein; and
WHEREAS, the Administrative Agent is willing to give effect to the Tranche A
Increase, the Tranche B Increase, the making of the Tranche C Loans and the
Revolver Assignments provided that the parties hereto enter into this Agreement;
NOW THEREFORE, the parties hereto hereby agree as follows:
1.Tranche A Increase, Tranche B Increase and Tranche C Loans; Assignments of
Revolver Commitments.
(a)    Tranche A Increase. Pursuant to (and notwithstanding any of the
provisions of) Section 2.16 of the Credit Agreement, each Tranche A Increase
Lender hereby severally and not jointly agrees to increase its Term Loan Tranche
A Commitment by the amount set forth next to such Tranche A Increase Lender’s
name on Annex 1 attached hereto (in each case, such Lender’s “Tranche A Increase
Amount”). The aggregate Tranche A Increase, as set forth in such Annex 1, is
equal to $10,000,000. In connection therewith, subject to the terms of the
Credit Agreement, each Tranche A Increase Lender severally and not jointly
agrees to fund, and make a single loan in immediately available funds to the
Borrower on the Increase Effective Date, in an aggregate principal amount equal
to its Tranche A Increase Amount. After giving effect to the Tranche A Increase,
each Tranche A Lender (including each Tranche A Increase Lender) shall have the
Term Loan Tranche


2



--------------------------------------------------------------------------------




A Commitment (it being acknowledged that each Term Loan Tranche A Commitment
terminated (or will terminate) upon the funding of the applicable Tranche A
Loan) and Commitment Percentage with respect to the Tranche A Facility set forth
on the new Schedule 1.1 attached as Annex 2 hereto.
(b)    Tranche B Increase. Pursuant to (and notwithstanding any of the
provisions of) Section 2.16 of the Credit Agreement, each Tranche B Increase
Lender hereby severally and not jointly agrees to increase its Term Loan Tranche
B Commitment by the amount set forth next to such Tranche B Increase Lender’s
name on Annex 1 attached hereto (in each case, such Lender’s “Tranche B Increase
Amount”). The aggregate Tranche B Increase, as set forth in such Annex 1, is
equal to $55,000,000. In connection therewith, subject to the terms of the
Credit Agreement, each Tranche B Increase Lender severally and not jointly
agrees to fund, and make a single loan in immediately available funds to the
Borrower on the Increase Effective Date, in an aggregate principal amount equal
to its Tranche B Increase Amount. After giving effect to the Tranche B Increase,
each Tranche B Lender (including each Tranche B Increase Lender) shall have the
Term Loan Tranche B Commitment (it being acknowledged that each Term Loan
Tranche B Commitment terminated (or will terminate) upon the funding of the
applicable Tranche B Loan) and Commitment Percentage with respect to the Tranche
B Facility set forth on the new Schedule 1.1 attached as Annex 2 hereto.
(c)    Tranche C Term Loan. Pursuant to Section 2.16 of the Credit Agreement,
each Tranche C Lender hereby severally and not jointly agrees to provide a Term
Loan Tranche C Commitment in the amount set forth next to such Tranche C
Lender’s name on Annex 1 attached hereto (in each case, such Lender’s “Tranche C
Loan Amount”). The aggregate Tranche C Loan, as set forth in such Annex 1, is
equal to $105,000,000. In connection therewith, subject to the terms of the
Credit Agreement, each Tranche C Lender severally and not jointly agrees to
fund, and make a single loan in immediately available funds to the Borrower on
the Increase Effective Date, in an aggregate principal amount equal to its
Tranche C Loan Amount. After giving effect to the making of the Tranche C Loans,
each Tranche C Lender shall have the Term Loan Tranche C Commitment (it being
acknowledged that each Term Loan Tranche C Commitment will terminate upon the
funding of the applicable Tranche C Loan) and Commitment Percentage with respect
to the Tranche C Facility set forth on the new Schedule 1.1 attached as Annex 2
hereto. Subject to Section 2.8(c) of the Credit Agreement, each payment or
prepayment of principal of Tranche C Term Loans by the Borrower shall be made
for the account of the Tranche C Lenders pro rata in accordance with the
respective unpaid principal amounts of the Tranche C Term Loans held by them. In
addition, each payment of interest on Tranche C Term Loans by the Borrower shall
be made for the account of the Tranche C Lenders pro rata in accordance with the
amounts of interest on the Tranche C Term Loans then due and payable to the
Tranche C Lenders.
(d)    Assignments of Revolving Commitments. Pursuant to Section 13.5 of the
Credit Agreement, KeyBank National Association and PNC Bank, National
Association (collectively, the “Assigning Lenders”) are assigning a portion of
their respective Revolving Commitments on the date hereof to certain other
Lenders (the “Assignees”), as more fully set forth in the Assignment and
Acceptance Agreement entered into by the Assigning Lenders and the Assignees on
the date hereof and as reflected on the new Schedule 1.1 attached as Annex 2
hereto.
2.    Amendments to Credit Agreement.


3



--------------------------------------------------------------------------------




As of the Increase Effective Date, the Credit Agreement is amended as set forth
below:
 
(a)    The definition of “Applicable Margin” set forth in Section 1.1 of the
Credit Agreement is amended by deleting the Table contained in clause (a)
thereof in its entirety and inserting in place thereof the following new Table
(solely to add the pricing for the Tranche C Loans to the Table):
Level
Total Leverage Ratio
Applicable Margin for Revolving Loans that are LIBOR Loans
Applicable Margin for Revolving Loans that are Base Rate Loans
Applicable Margin for Tranche A Term Loans that are LIBOR Loans
Applicable Margin for Tranche A Term Loans that are Base Rate Loans
Applicable Margin for Tranche B Term Loans that are LIBOR Loans
Applicable Margin for Tranche B Term Loans that are Base Rate Loans
Applicable Margin for Tranche C Term Loans that are LIBOR Loans
Applicable Margin for Tranche C Term Loans that are Base Rate Loans
1
Less than or equal to 45%
1.40%
0.40%
1.35%
0.35%
1.60%
0.60%
1.70%
0.70%
2
Greater than 45% and less or equal to 50%
1.55%
0.55%
1.50%
0.50%
1.75%
0.75%
1.90%
0.90%
3
Greater than 50% and less than or equal to 55%
1.75%
0.75%
1.70%
0.70%
1.95%
0.95%
2.05%
1.05%
4
Greater than 55%
1.95%
0.95%
1.90%
0.90%
2.15%
1.15%
2.25%
1.25%



(b)    The definition of “Applicable Margin” set forth in Section 1.1 of the
Credit Agreement is further amended by deleting the Table contained in clause
(b) thereof in its entirety and inserting in place thereof the following new
Table (solely to add the pricing for the Tranche C Loans to the Table):
Level
Borrower’s Credit Rating (S&P/Moody’s or Equivalent)
Applicable Margin for Revolving Loans that are LIBOR Loans
Applicable Margin for Revolving Loans that are Base Rate Loans
Applicable Margin for Tranche A Term Loans that are LIBOR Loans
Applicable Margin for Tranche A Term Loans that are Base Rate Loans
Applicable Margin for Tranche B Term Loans that are LIBOR Loans
Applicable Margin for Tranche B Term Loans that are Base Rate Loans
Applicable Margin for Tranche C Term Loans that are LIBOR Loans
Applicable Margin for Tranche C Term Loans that are Base Rate Loans
1
At Least A- or A3
0.85%
0.00%
0.95%
0.00%
1.35%
0.35%
1.50%
0.50%
2
BBB+ or Baa1
0.90%
0.00%
1.00%
0.00%
1.40%
0.40%
1.55%
0.55%
3
BBB or Baa2
1.00%
0.00%
1.15%
0.15%
1.50%
0.50%
1.65%
0.65%
4
BBB- or Baa3
1.20%
0.20%
1.40%
0.40%
1.75%
0.75%
1.90%
0.90%
5
Below BBB- and Baa3
1.55%
0.55%
1.80%
0.80%
2.30%
1.30%
2.45%
1.45%



(c)    Section 1.1 is hereby amended by amending and restating each of the
following definitions to read in their entirety as follows:
“Class” when used with respect to a Lender, refers to whether such Lender has a
Loan or Commitment with respect to a particular class of Loans or Commitments
(i.e., a Revolving Loan, Tranche A Loan, Tranche B Loan or Tranche C Loan).


4



--------------------------------------------------------------------------------




“Commitment Percentage” means, (a) in respect of the Revolving Credit Facility,
with respect to any Revolving Lender at any time, its Revolving Commitment
Percentage at such time, (b) in respect of the Tranche A Facility, with respect
to any Tranche A Lender at any time, the percentage of the Tranche A Facility
represented by (i) on or prior to the Effective Date, such Tranche A Lender’s
Tranche A Commitment at such time and (ii) thereafter, the principal amount of
such Tranche A Lender’s Tranche A Loans at such time, (c) in respect of the
Tranche B Facility, with respect to any Tranche B Lender at any time, the
percentage of the Tranche B Facility represented by (i) on or prior to the
Effective Date, such Tranche B Lender’s Tranche B Commitment at such time and
(ii) thereafter, the principal amount of such Tranche B Lender’s Tranche B Loans
at such time and (d) in respect of the Tranche C Facility, with respect to any
Tranche C Lender at any time, the percentage of the Tranche C Facility
represented by (i) on or prior to the Second Increase and Amendment Effective
Date, such Tranche C Lender’s Tranche C Commitment at such time and (ii)
thereafter, the principal amount of such Tranche C Lender’s Tranche C Loans at
such time. The Commitment Percentage of each Lender in respect of each Facility
is set forth opposite the name of such Lender on Schedule 1.1, as such Schedule
1.1 may be updated by the Administrative Agent from time to time.
“Facility” means the Revolving Credit Facility, the Tranche A Facility, the
Tranche B Facility or the Tranche C Facility, as the context may require, and
“Facilities” means all such Facilities together.
“Increasing Lender” has the meaning given that term in Section 2.16(a) and
includes any Lender providing any term loan pursuant to the Second Increase
Agreement and Amendment.
“Incremental Term Loan” has the meaning given that term in Section 2.16(a) and
includes the Tranche A Increase, the Tranche B Increase and the Tranche C Loans.
“Incremental Term Loan Amendment” has the meaning given that term in Section
2.16(e) and includes the First Increase Agreement and the Second Increase
Agreement and Amendment.
“Maturity Date” means, (i) with respect to the Revolving Credit Facility
(including Swingline Loans), the Revolver Maturity Date, (ii) with respect to
the Tranche A Facility, the Tranche A Maturity Date, (iii) with respect to the
Tranche B Facility, the Tranche B Maturity Date, and (iv) with respect to the
Tranche C Facility, the Tranche C Maturity Date; provided, however, that, in
each case, if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.
“Term Loan” or “Term Loans” means any Tranche A Loan, Tranche B Loan or Tranche
C Loan made pursuant to Section 2.2, or all of such Loans (or of any such
Tranche) collectively, as the context may require.
“Term Loan Commitment” means, (a) as to each Term Loan Lender as of the Second
Increase and Amendment Effective Date, its Tranche A Commitment, Tranche B
Commitment and/or Tranche C Commitment, as the context may require, as set forth
on


5



--------------------------------------------------------------------------------




Schedule 1.1, as the same may be amended from time to time, or (b) a Term Loan
Lender’s obligation to make a Term Loan after the Second Increase and Amendment
Effective Date as set forth in any agreement executed by an existing Term Loan
Lender or a Person who becomes a Term Loan Lender in accordance with Section
2.16.
“Term Loan Facility” means the Tranche A Facility, the Tranche B Facility and
the Tranche C Facility.
“Titled Agents” means, (a) each of KeyBanc Capital Markets Inc., PNC Capital
Markets LLC, and, solely with respect to the Tranche C Loan, BMO Harris Bank
N.A., in their capacity as Co-Lead Arrangers; (b) each of KeyBanc Capital
Markets Inc. and PNC Capital Markets LLC, in their capacity as Co-Bookrunners,
and (c) PNC Bank, National Bank, in its capacity as Syndication Agent.
“Tranche” means the Tranche A Facility, the Tranche B Facility and/or the
Tranche C Facility, as the context may require.
“Tranche A Loan” or “Tranche A Term Loan” means an advance made by any Tranche A
Lender under the Tranche A Facility.
“Tranche B Loan” or “Tranche B Term Loan” means an advance made by any Tranche B
Lender under the Tranche B Facility.
(d)    Section 1.1 is hereby further amended by inserting therein each of the
following new definitions in the appropriate alphabetical order:
“First Increase Agreement” means that certain Increase Agreement dated as of
December 1, 2016 among the Borrower, the Guarantors, the Lenders party thereto
and the Administrative Agent.
“Second Increase Agreement and Amendment” means that certain Second Increase
Agreement and Amendment dated as of the Second Increase and Amendment Effective
Date among the Borrower, the Guarantors, the Lenders party thereto and the
Administrative Agent.
“Second Increase and Amendment Effective Date” means February 8, 2017.
“Total Tranche C Commitment” means as of the Second Increase and Amendment
Effective Date, the sum of the Tranche C Commitments of the Tranche C Lenders.
As of the Second Increase and Amendment Effective Date, the Total Tranche C
Commitment is $105,000,000. Upon the funding of the Tranche C Loans in an amount
equal to the Total Tranche C Commitment on the Second Increase and Amendment
Effective Date, the Tranche C Commitments will be deemed to be zero and will
terminate.
“Tranche A Increase” shall have the meaning set forth therefor in the Second
Increase Agreement and Amendment.


6



--------------------------------------------------------------------------------




“Tranche B Increase” shall have the meaning set forth therefor in the Second
Increase Agreement and Amendment.
“Tranche C Commitment” means as to each Tranche C Lender, its obligation to make
Tranche C Loans to Borrower on the Second Increase and Amendment Effective Date
pursuant to Section 2.2(bb) in an original principal amount not to exceed the
applicable amount set forth opposite such Tranche C Lender’s name on Schedule
1.1. Upon the funding of the Tranche C Loans in an amount equal to the Total
Tranche C Commitment on the Second Increase and Amendment Effective Date, the
Tranche C Commitments will be deemed to be zero and will terminate.
“Tranche C Facility” means at any time, (a) on or prior to the Second Increase
and Amendment Effective Date, the aggregate amount of the Tranche C Commitments
at such time and (b) thereafter, the aggregate principal amount of the Tranche C
Loans of all Tranche C Lenders outstanding at such time.
“Tranche C Lender” means (a) at any time on or prior to the Second Increase and
Amendment Effective Date, any Term Loan Lender that has a Tranche C Commitment
at such time and (b) at any time after the Second Increase and Amendment
Effective Date, any Term Loan Lender that holds Tranche C Loans at such time.
“Tranche C Loan” or “Tranche C Term Loan” means an advance made by any Tranche C
Lender under the Tranche C Facility.
“Tranche C Loan Prepayment Premium” means with respect to any principal amount
of the Tranche C Loan being prepaid in whole or in part pursuant to Section
2.8(a), whether before or after an Event of Default or acceleration, including
acceleration due to any event described in Section 11.1(f) or 11.1(g), during
any of the periods set forth below an amount equal to the percentage set forth
opposite such period of the aggregate principal amount of such Tranche C Loan
being prepaid at such time:
Period
Percentage
From the Second Increase and Amendment Effective Date through and including the
first anniversary of the Second Increase and Amendment Effective Date
2.00%
After the first anniversary of the Second Increase and Amendment Effective Date
through and including the second anniversary of the Second Increase and
Amendment Effective Date
1.00%
Thereafter
0.00%



“Tranche C Maturity Date” means February 8, 2024, or such earlier date on which
the Tranche C Loans shall become due and payable pursuant to the terms hereof.


7



--------------------------------------------------------------------------------




“Tranche C Notes” means collectively, the promissory notes made by Borrower in
favor of the Tranche C Lenders in an aggregate principal amount equal to the
Total Tranche C Commitment, substantially in the form of Exhibit H-2, as the
same may be amended, replaced, substituted and/or restated from time to time.
(e)    Section 2.2 of the Credit Agreement is hereby amended by inserting,
immediately following clause (b) contained therein, the following new clause
(bb):
“(bb)    The Tranche C Borrowing. Subject to the terms and conditions set forth
herein, each Tranche C Lender severally and not jointly agrees to make a single
loan to the Borrower on the Second Increase and Amendment Effective Date in an
amount not to exceed such Tranche C Lender’s Commitment Percentage of the
Tranche C Facility. The Tranche C Borrowing shall consist of Tranche C Loans
made simultaneously by the Tranche C Lenders in accordance with their respective
Commitment Percentage of the Tranche C Facility. Amounts borrowed under this
Section 2.1(bb) and repaid or prepaid may not be reborrowed.”
(f)    Section 2.2 of the Credit Agreement is hereby further amended by amending
and restating clause (d) contained therein to read in its entirety as follows:
(d)    Disbursement of Term Loan Proceeds. No later than 12:00 p.m. on the
Effective Date or the Second Increase and Amendment Effective Date, as
applicable, each Lender will make available for the account of its applicable
Lending Office to the Administrative Agent at the Principal Office, in
immediately available funds, the proceeds of the Tranche A Loan and Tranche B
Loan to be made by such Lender. Subject to satisfaction of the applicable
conditions set forth in Article VI for such borrowing, the Administrative Agent
will make the proceeds of such borrowing available to the Borrower no later than
2:00 p.m. on the Effective Date. No later than 12:00 p.m. (or such later time as
is agreed by the Administrative Agent) on the Second Increase and Amendment
Effective Date, each Tranche C Lender will make available for the account of its
applicable Lending Office to the Administrative Agent at the Principal Office,
in immediately available funds, the proceeds of the Tranche C Loan to be made by
such Lender. Subject to satisfaction of the applicable conditions set forth in
the Second Increase Agreement and Amendment for such borrowing, the
Administrative Agent will make the proceeds of such borrowing available to the
Borrower no later than 5:00 p.m. on the Second Increase and Amendment Effective
Date.
(g)    Section 2.6 of the Credit Agreement is hereby amended by deleting the
reference therein to “seven” and replacing it with the following: “eight”.
(h)    Section 2.7 of the Credit Agreement is hereby amended and restated to
read in its entirety as follows:






8



--------------------------------------------------------------------------------




2.7 Repayment of Loans.
The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, (i) the Revolving Loans on the Revolver Maturity
Date, (ii) the Tranche A Loans on the Tranche A Maturity Date, (iii) the Tranche
B Loans on the Tranche B Maturity Date and (iv) the Tranche C Loans on the
Tranche C Maturity Date.
(i)    The first sentence of clause (a) contained in Section 2.8 of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:
(a)    Optional. Subject to Section 4.4, the Borrower may prepay any Loan at any
time without premium or penalty; provided, that any prepayment in whole or in
part of the Tranche C Loan shall be made by the payment of the principal amount
to be prepaid, accrued interest thereon to the date fixed for prepayment, plus
the Tranche C Loan Prepayment Premium, if applicable.
(j)    The last sentence of Section 2.11(b) of the Credit Agreement is hereby
amended and restated to read in its entirety as follows:
For the avoidance of doubt, the Tranche A Loans shall be evidenced by the
Tranche A Notes, the Tranche B Loans shall be evidenced by the Tranche B Notes
and the Tranche C Loans shall be evidenced by the Tranche C Notes.
(k)    Clause (d) contained in Section 2.16 of the Credit Agreement is hereby
amended and restated to read in its entirety as follows:
(d) Terms. The Incremental Term Loans (i) shall rank pari passu in right of
payment with the Revolving Loans and the initial Term Loans and any other
Incremental Term Loan, (ii) shall not mature earlier than the latest maturity
date of any then outstanding Term Loan (but may have amortization prior to such
date) and (iii) shall be treated substantially the same as (and in any event no
more favorably than) the Revolving Loans and the initial Term Loans and any
prior Incremental Term Loan; provided, that (x) the terms and conditions
applicable to any Incremental Term Loan maturing after the latest maturing Term
Loan then outstanding may provide for material additional or different financial
or other covenants or prepayment requirements applicable only during periods
after the maturity date of such latest maturing Term Loan and (y) the
Incremental Term Loans may be priced differently than the Revolving Loans and
the initial Term Loans and any other Incremental Term Loan.
(l)    Exhibit H-2 (Form of Tranche A/Tranche B Term Note) to the Credit
Agreement is hereby deleted in its entirety and replaced in its entirety with
Exhibit H-2 (Form of Tranche A/Tranche B/Tranche C Term Note) attached hereto as
Annex 3. The reference to such Exhibit H-2 in the Table of Contents of the
Credit Agreement shall be updated accordingly.
(m)    On and after the Second Increase and Amendment Effective Date, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or
words of like import referring


9



--------------------------------------------------------------------------------




to the Credit Agreement shall mean and be a reference to the Credit Agreement,
as amended by the Second Increase Agreement and Amendment.
3.    Increasing/Augmenting Lender Agreements. Each Increase Lender that is an
existing Lender immediately prior to the effectiveness of this Agreement will
enter into an Increasing Lender Agreement in substantially the form attached to
the Credit Agreement as Exhibit J in connection with the Increase (each an
“Increasing Lender Agreement”); and each Increase Lender that is an Augmenting
Lender will enter into an Augmenting Lender Agreement in substantially the form
attached to the Credit Agreement as Exhibit K (each an “Áugmenting Lender
Agreement”).
4.    Amendment of Schedule 1.1. Schedule 1.1 to the Credit Agreement is hereby
deleted and replaced with Schedule 1.1 attached hereto as Annex 2.
5.    Affirmation and Acknowledgment. Subject to the terms of the Loan
Documents, the Borrower hereby ratifies and confirms all of its Obligations to
the Lenders, including, without limitation, the Loans, the Notes and the other
Loan Documents, and the Borrower hereby affirms its absolute and unconditional
promise to pay to the Lenders all Obligations under (and as defined in) the
Credit Agreement, both before and after giving effect to this Agreement. The
Guarantors hereby consent to the transactions contemplated by this Agreement and
acknowledge and agree that the guaranties made by them contained in each
Guaranty are, and shall remain, in full force and effect after giving effect to
this Agreement. The execution, delivery and effectiveness of this Agreement
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or the Administrative Agent under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.
6.     Representations and Warranties. The Borrower and each of the Guarantors
hereby jointly and severally represent and warrant to the Lenders as follows:
(a)The execution, delivery and performance of this Agreement by the Borrower and
each Guarantor (i) are within the authority of such Loan Party, (ii) have been
duly authorized by all necessary proceedings on the part of such Loan Party and
any general partner thereof, (iii) do not conflict with or result in any breach
or contravention of any provision of law, statute, rule or regulation to which
such Loan Party is subject or any judgment, order, writ, injunction, license or
permit applicable to such Loan Party, (iv) do not conflict with any provision of
the organizational documents of such Loan Party or any general partner or
manager thereof, and (v) do not contravene any provisions of, or constitute a
Default or Event of Default under the Credit Agreement or a failure to comply
with any term, condition or provision of, any other agreement, instrument,
judgment, order, decree, permit, license or undertaking binding upon or
applicable to such Loan Party or any of such Loan Party’s properties or in the
creation of any mortgage, pledge, security interest, lien, encumbrance or charge
upon any of the properties or assets of such Loan Party.
(b)    This Agreement (including the Increase) and the Credit Agreement and
other Loan Documents constitute legal, valid and binding obligations of each
Loan Party, enforceable in accordance with their respective terms, except as the
same may be limited by bankruptcy, insolvency, and other similar laws affecting
the rights of creditors generally and the availability of equitable


10



--------------------------------------------------------------------------------




remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein and as may be limited by equitable
principles generally.
(c)    Other than approvals or consents which have been obtained (written copies
of which have been furnished to the Administrative Agent), the execution,
delivery and performance by the Borrower and Guarantors of this Agreement
(including the Increase), and the transactions contemplated hereby, do not
require any approval or consent of, or filing with, any third party or any
governmental agency or authority.
(d)    The representations and warranties made or deemed made by each Loan Party
in the Loan Documents to which it is a party shall be true and correct in all
material respects (or in all respects to the extent that such representations
and warranties are already subject to concepts of materiality) on and as of the
Increase Effective Date with the same force and effect as if made on and as of
such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date). For purposes of this clause (d), the representations
and warranties contained in Section 7.11 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to Article IX of the
Credit Agreement.
(e)    Both immediately before and immediately after giving effect to this
Agreement (including the Increase) and the transactions contemplated hereby, no
Default or Event of Default under (and as defined in) the Credit Agreement has
occurred and is continuing.
7.    Conditions Precedent. This Agreement shall be deemed to be effective as of
the Increase Effective Date, subject to the execution and delivery of the
following documents, each in form and substance satisfactory to the
Administrative Agent and satisfaction of the additional conditions set forth
below:
(a)    this Agreement executed and delivered by the Borrower, each Guarantor,
the Administrative Agent, and the Increase Lenders;
(b)    (i) an amended and restated Note substantially in the form of Exhibit H-2
to the Credit Agreement issued in favor of each Tranche A Increase Lender and
Tranche B Increase Lender reflecting the aggregate principal amount of such
lender’s Tranche A Loan and/or Tranche B Loan after giving effect to the Tranche
A Increase and the Tranche B Increase, respectively, and (ii) a Note
substantially in the form of Exhibit H-2 to the Credit Agreement issued in favor
of each Tranche C Lender reflecting the aggregate principal amount of such
lender’s Tranche C Loan (collectively, the “New Notes”);
(c)    a certificate dated as of the date hereof signed by a duly authorized
officer of the Borrower and each Guarantor (i) certifying and attaching the
resolutions adopted by the Borrower and each Guarantor’s board of directors or
trustees (or other appropriate governing body or Persons) authorizing the
transactions described herein and evidencing the due authorization, execution
and delivery of this Agreement, the New Notes and each of the other Loan
Documents to which such Loan Party is a party executed in connection with the
Increase, (ii) certifying that the organizational documents of the Borrower and
each Guarantor have not been amended, modified or rescinded


11



--------------------------------------------------------------------------------




since they were last furnished in writing to the Administrative Agent, and
remain in full force and effect as of the date hereof, (iii) certifying that the
Borrower and each Guarantor is duly formed, validly existing and in good
standing under the laws of such entity’s organization, and that there is no
pending or to such officer’s knowledge, threatened proceeding for dissolution,
liquidation or other similar matter with respect to the Borrower or any
Guarantor, (iv) certifying that, immediately before and immediately after giving
effect to the Increase, this Agreement, Increasing Lender Agreements and the
Augmenting Lender Agreements, (A) the representations and warranties contained
in Section 7 of the Credit Agreement and in the other Loan Documents are true
and correct in all material respects (or in all respects to the extent that such
representations and warranties are already subject to concepts of materiality)
on and as of the Increase Effective Date with the same force and effect as if
made on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in such respects
on and as of such earlier date) and except that for purposes hereof, the
representations and warranties contained in Section 7.11 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
Article IX of the Credit Agreement, (B) that there has been no material adverse
change in the business, assets, operations, condition (financial or otherwise)
or properties of any of the Loan Parties since the date of the financial
statements most recently delivered to the Administrative Agent pursuant to the
Credit Agreement, and (C) no Default or Event of Default exists;
(d)    to the extent requested by the Administrative Agent, the Borrower
provided information with respect to any outstanding Disqualified Stock;
(e)    an Increasing Lender Agreement executed and delivered by each Increase
Lender that is not an Augmenting Lender and the other parties thereto;
(f)    an Augmenting Lender Agreement executed and delivered by each Augmenting
Lender and the other parties thereto;
(g)    favorable opinions of counsel to the Borrower and Guarantors acceptable
to the Administrative Agent with respect to this Agreement and the Increase
reflected herein and the New Notes;
(h)    payment by the Borrower in immediately available funds of the fees
payable to the Increase Lenders set forth in the fee letter delivered in
connection with this Agreement and as otherwise provided by the Credit
Agreement; and
(i)    the Assignment and Acceptance Agreement executed and delivered by each of
the Assigning Lenders and its respective Assignee.
8.    Miscellaneous Provisions.
(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH STATE.


12



--------------------------------------------------------------------------------




(b)    This Agreement may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which counterparts taken
together shall be deemed to constitute one and the same instrument. The
existence of this Agreement may be established by the introduction into evidence
of counterparts that are separately signed, provided they are otherwise
identical in all material respects.


[Remainder of Page Intentionally Blank]




13



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first above written.


BORROWER:


NSA OP, LP


By:
NATIONAL STORAGE AFFILIATES TRUST, its general partner





By: /s/ TAMARA D. FISCHER
Name:     Tamara D. Fischer
Title:     Authorized Signatory    
 






[SIGNATURE PAGE TO SECOND INCREASE AGREEMENT AND AMENDMENT (KEYBANK/NSA)]

--------------------------------------------------------------------------------





GUARANTORS:


NATIONAL STORAGE AFFILIATES TRUST




By:     /s/ TAMARA D. FISCHER
Name: Tamara Fischer


SUBSIDIARY GUARANTORS


All Stor Indian Trail, LLC,
American Mini Storage-San Antonio, LLC,
Eagle Bow Wakefield, LLC,
Great American Storage Partners, LLC,
NSA BV DR, LLC,
NSA-C Holdings, LLC,
NSA-G Holdings, LLC,
NSA Northwest Holdings II, LLC,
NSA – Optivest Acquisition Holdings, LLC,
NSA Property Holdings, LLC,
NSA Storage Solutions, LLC,
NSA Universal DR, LLC,
SAP-II YSI #1, LLC,
SecurCare American Portfolio, LLC,
SecurCare American Properties II, LLC,
SecurCare Colorado III, LLC,
SecurCare Moveit McAllen, LLC,
SecurCare of Colorado Springs #602 GP, LLC, SecurCare Moreno Valley, LLC,
SecurCare Oklahoma I, LLC,
SecurCare Oklahoma II, LLC,
SecurCare Properties I, LLC,
SecurCare Properties II, LLC,
SecurCare Portfolio Holdings, LLC,
StoreMore Self Storage – Pecos Road, LLC,
each, a Delaware limited liability company




By: /s/ TAMARA D. FISCHER
Name:     Tamara D. Fischer
Title:     Authorized Signatory    
    




[SIGNATURE PAGE TO SECOND INCREASE AGREEMENT AND AMENDMENT (KEYBANK/NSA)]

--------------------------------------------------------------------------------





ABC RV and Mini Storage, L.L.C.,
Banks Storage, LLC,
Bauer NW Storage LLC,
Canyon Road Storage, LLC,
Damascus Mini Storage LLC,
East Bank Storage, L.L.C.,
Gresham Mini & RV Storage, LLC,
Hood River Mini Storage LLC,
HPRH Storage, LLC,
ICDC II, LLC,
Portland Mini Storage LLC,
Sherwood Storage, LLC,
Tualatin Storage, LLC,
Wilsonville Just Store It, LLC,
each, an Oregon limited liability company


By: /s/ TAMARA D. FISCHER
Name:     Tamara D. Fischer
Title:     Authorized Signatory    
    
Aberdeen Mini Storage, L.L.C.,
Freeway Self Storage, L.L.C,
S and S Storage, LLC,
Salem Self Stor, LLC,
Vancouver Mini Storage, LLC,
each, a Washington limited liability company
 
By: /s/ TAMARA D. FISCHER
Name:     Tamara D. Fischer
Title:     Authorized Signatory    
    
Bullhead Freedom Storage, L.L.C,
an Arizona limited liability company


By: /s/ TAMARA D. FISCHER
Name:     Tamara D. Fischer
Title:     Authorized Signatory    


SecurCare of Colorado Springs 602, Ltd.,
a Colorado limited partnership


By: /s/ TAMARA D. FISCHER
Name:     Tamara D. Fischer
Title:     Authorized Signatory    




[SIGNATURE PAGE TO SECOND INCREASE AGREEMENT AND AMENDMENT (KEYBANK/NSA)]

--------------------------------------------------------------------------------




GAK, LLC,
Washington Murrieta II, LLC,
Washington Murrieta IV, LLC,
Universal Self Storage Hesperia LLC,
Universal Self Storage San Bernardino LLC,
each a California limited liability company


By: /s/ TAMARA D. FISCHER
Name:     Tamara D. Fischer
Title:     Authorized Signatory    


Universal Self Storage Highland,
a California Limited Partnership,
Corona Universal Self Storage,
a California Limited Partnership,
Fontana Universal Self Storage,
a California Limited Partnership,
Hesperia Universal Self Storage,
a California Limited Partnership,
Loma Linda Universal Self Storage,
a California Limited Partnership,
Upland Universal Self Storage,
a California Limited Partnership,
Colton Encinitas, L.P.,
Colton Campus PT., L.P., and
GSC Irvine / Main LP,
each, a California limited partnership


By: /s/ TAMARA D. FISCHER
Name:     Tamara D. Fischer
Title:     Authorized Signatory    


WCAL, LLC,
a Texas limited liability company    


By: /s/ TAMARA D. FISCHER
Name:     Tamara D. Fischer
Title:     Authorized Signatory    


[SIGNATURE PAGE TO SECOND INCREASE AGREEMENT AND AMENDMENT (KEYBANK/NSA)]

--------------------------------------------------------------------------------




 
INCREASE LENDERS:




KEYBANK NATIONAL ASSOCIATION






By: /s/ MICHAEL P. SZUBA
Name: Michael P. Szuba
Title:     Vice President






[SIGNATURE PAGE TO SECOND INCREASE AGREEMENT AND AMENDMENT (KEYBANK/NSA)]

--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION,
as a Lender






By: /s/ JAMES A. HARMANN
Name: James A. Harmann
Title:    Senior Vice President




[SIGNATURE PAGE TO SECOND INCREASE AGREEMENT AND AMENDMENT (KEYBANK/NSA)]

--------------------------------------------------------------------------------





BMO Harris Bank N.A.


    
By: /s/ MICHAEL KAUFFMAN
Name: Michaela Kauffman
Title: Managing Director




[SIGNATURE PAGE TO SECOND INCREASE AGREEMENT AND AMENDMENT (KEYBANK/NSA)]

--------------------------------------------------------------------------------





U.S. BANK, NATIONAL ASSOCIATION, as a Lender




By: /s/ TODD SCHRADER
Name: Todd Schrader
Title: Vice President




[SIGNATURE PAGE TO SECOND INCREASE AGREEMENT AND AMENDMENT (KEYBANK/NSA)]

--------------------------------------------------------------------------------





MORGAN STANLEY SENIOR
FUNDING, INC., as a Lender




By: /s/ MICHAEL KING
Name: Michael King
Title: Vice President




[SIGNATURE PAGE TO SECOND INCREASE AGREEMENT AND AMENDMENT (KEYBANK/NSA)]



--------------------------------------------------------------------------------





CAPITAL ONE NATIONAL
ASSOCIATION, as a Lender




By: /s/ FREDERICK H. DENECKE
Name: Frederick H. Denecke
Title: Senior Vice President




[SIGNATURE PAGE TO SECOND INCREASE AGREEMENT AND AMENDMENT (KEYBANK/NSA)]



--------------------------------------------------------------------------------





SUNTRUST BANK, as a Lender




By: /s/ FRANCINE GLANDT
Name: Francine Glandt
Title: Senior Vice President








[SIGNATURE PAGE TO SECOND INCREASE AGREEMENT AND AMENDMENT (KEYBANK/NSA)]

--------------------------------------------------------------------------------





Associated Bank, National Association, as a Lender




By: /s/ GREGORY A. CONNER
Name: Gregory A. Conner
Title: Senior Vice President




[SIGNATURE PAGE TO SECOND INCREASE AGREEMENT AND AMENDMENT (KEYBANK/NSA)]

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:




KEYBANK NATIONAL ASSOCIATION, as Administrative Agent


By: /s/ MICHAEL P. SZUBA
Name: Michael P. Szuba
Title: Vice President


KEYBANK NATIONAL ASSOCIATION,
as issuer of Letters of Credit


By: /s/ MICHAEL P. SZUBA
Name: Michael P. Szuba
Title: Vice President


KEYBANK NATIONAL ASSOCIATION,
as Swingline Lender
    
By: /s/ MICHAEL P. SZUBA
Name: Michael P. Szuba
Title: Vice President






[SIGNATURE PAGE TO SECOND INCREASE AGREEMENT AND AMENDMENT (KEYBANK/NSA)]

--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender




By: /s/ KEVIN A. STACKER
Name: Kevin A. Stacker
Title: Senior Vice President




[SIGNATURE PAGE TO SECOND INCREASE AGREEMENT AND AMENDMENT (KEYBANK/NSA)]

--------------------------------------------------------------------------------





REGIONS BANK, as a Lender




By: /s/ PAUL E. BURGAN
Name: Paul E. Burgan
Title: Vice President




[SIGNATURE PAGE TO SECOND INCREASE AGREEMENT AND AMENDMENT (KEYBANK/NSA)]

--------------------------------------------------------------------------------





ROYAL BANK OF CANADA, as a Lender




By: /s/ JOSHUA FREEDMAN
Name: Joshua Freedman
Title: Authorized Signatory




[SIGNATURE PAGE TO SECOND INCREASE AGREEMENT AND AMENDMENT (KEYBANK/NSA)]

--------------------------------------------------------------------------------





MORGAN STANLEY BANK, N.A., as a Lender




By: /s/ MICHAEL KING
Name: Michael King
Title: Authorized Signatory






[SIGNATURE PAGE TO SECOND INCREASE AGREEMENT AND AMENDMENT (KEYBANK/NSA)]

--------------------------------------------------------------------------------





Annex 1
Increase Lenders
Tranche A Increase Lender
Tranche A Commitment
(Portion of Increase)
U.S. Bank National Association
$5,000,000
Morgan Stanley Senior Funding, Inc.
$5,000,000
Total
$10,000,000



Tranche B Increase Lender
Tranche B Commitment
(Portion of Increase)
KeyBank National Association
$3,750,000
PNC Bank, National Association
$3,750,000
U.S. Bank National Association
$2,500,000
BMO Harris Bank N.A.
$7,500,000
Capital One, National Association
$12,500,000
SunTrust Bank
$25,000,000
Total
$55,000,000





Tranche C Lender
Tranche C Commitment
KeyBank National Association
$25,000,000
PNC Bank, National Association
$25,000,000
BMO Harris Bank N.A.
$25,000,000
Associated Bank, National Association
$30,000,000
Total
$105,000,000





Annex 1 - 1



--------------------------------------------------------------------------------





Annex 2
SCHEDULE 1.1
Lender Commitments
Revolving Commitments
Lender
Revolving Commitment Amount
Revolving Percentage
KeyBank National Association
$37,500,000.00
9.375000000%
PNC Bank, National Association
$37,500,000.00
9.375000000%
U.S. Bank National Association
$45,000,000.00
11.250000000%
Wells Fargo Bank, National Association
$35,000,000.00
8.750000000%
BMO Harris Bank N.A.
$37,500,000.00
9.375000000%
Capital One, National Association
$37,500,000.00
9.375000000%
Regions Bank
$30,000,000.00
7.500000000%
The Huntington National Bank
$25,000,000.00
6.250000000%
Morgan Stanley Bank, N.A.
$25,000,000.00
6.250000000%
Morgan Stanley Senior Funding, Inc.
$30,000,000.00
7.500000000%
Royal Bank of Canada
$30,000,000.00
7.500000000%
SunTrust Bank
$30,000,000.00
7.500000000%
Associated Bank, National Association
--
--
TOTAL
$400,000,000.00
100.000000000%



Annex 2 - 1



--------------------------------------------------------------------------------




Term Loan Commitments/Term Loans
Lender
Tranche A Commitment Amount/Tranche A Term Loan
Tranche A Commitment Percentage
Tranche B Commitment Amount/Tranche B Term Loan
Tranche B Commitment Percentage
Tranche C Commitment Amount/Tranche C Term Loan
Tranche C Commitment Percentage
KeyBank National Association
$27,500,000.00
11.702127660%
$23,750,000.00
15.322580645%
$25,000,000
23.809523810%
PNC Bank, National Association
$27,500,000.00
11.702127660%
$23,750,000.00
15.322580645%
$25,000,000
23.809523810%
U.S. Bank National Association
$32,500,000.00
13.829787234%
$12,500,000.00
8.064516129%
--
--
Wells Fargo Bank, National Association
$25,000,000.00
10.638297872%
$12,500,000.00
8.064516129%
--
--
BMO Harris Bank N.A.
$20,000,000.00
8.510638298%
$17,500,000.00
11.290322581%
$25,000,000
23.809523810%
The Huntington National Bank
$17,500,000.00
7.446808511%
$7,500,000.00
4.838709677%
--
--
Regions Bank
$20,000,000.00
8.510638298%
$10,000,000.00
6.451612903%
--
--
Morgan Stanley Senior Funding, Inc.
$15,000,000.00
6.382978723%
--
--
--
--
Capital One, National Association
$20,000,000.00
8.510638298%
$22,500,000.00
14.516129032%
--
--
SunTrust Bank
$30,000,000.00
12.765957447%
$25,000,000
16.129032258%
--
--
Royal Bank of Canada
--
--
--
--
--
--
Associated Bank, National Association
--
--
--
--
$30,000,000
28.571428570%



Annex 2 - 2



--------------------------------------------------------------------------------




Lender
Tranche A Commitment Amount/Tranche A Term Loan
Tranche A Commitment Percentage
Tranche B Commitment Amount/Tranche B Term Loan
Tranche B Commitment Percentage
Tranche C Commitment Amount/Tranche C Term Loan
Tranche C Commitment Percentage
Morgan Stanley Bank, N.A.
--
--
--
--
--
--
TOTAL
$235,000,000.00
100.000000000%
$155,000,000.00
100.000000000%
$105,000,000.00
100.000000000%









Annex 2 - 3



--------------------------------------------------------------------------------





Annex 3
EXHIBIT H-2
FORM OF [TRANCHE A/TRANCHE B/TRANCHE C] LOAN PROMISSORY NOTE


$__________    __________ ___, 20__
 
FOR VALUE RECEIVED, the undersigned hereby promises to pay to _______________
(the “Lender”) or its registered assigns, in care of KeyBank National
Association, as Administrative Agent (the “Administrative Agent”) at KeyBank
National Association, 127 Public Square, Cleveland, Ohio 44114, or at such other
address as may be specified in writing by the Administrative Agent to the
Borrower, the principal sum of _____________AND __/100 DOLLARS ($___________),
on the date and in the principal amount provided in the Credit Agreement, and to
pay interest on the unpaid principal amount owing hereunder, at the rates and on
the dates provided in the Credit Agreement.
 
The date, amount of the [Tranche A/Tranche B/Tranche C] Loan made by the Lender
to the Borrower, and each payment made on account of the principal thereof,
shall be recorded by the Lender on its books and, prior to any transfer of this
[Tranche A/Tranche B/Tranche C] Loan Promissory Note (the “Note”), endorsed by
the Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the [Tranche
A/Tranche B/Tranche C] Loan made by the Lender.
 
This Note is one of the Notes referred to in the Amended and Restated Credit
Agreement (the “Credit Agreement”) dated as of May 6, 2016, by and among by and
among NSA OP, LP, a limited partnership formed under the laws of the State of
Delaware (the “Borrower”), the Lenders from time to time party thereto, and
KEYBANK NATIONAL ASSOCIATION, as Administrative Agent for the Lenders, and
joined in for certain purposes by certain Subsidiaries of the Borrower and
NATIONAL STORAGE AFFILIATES TRUST, a Maryland real estate investment trust (“NSA
REIT” or the “Parent Guarantor”). Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.
 
The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.


This Note is guaranteed by the Guarantors as provided in the Guaranty. Reference
is hereby made to the Guaranty for a description of the nature and extent of
such guaranty, the terms and conditions upon which such guaranty was granted and
the rights of the holder of this Note in respect thereof. This Note is secured
as provided in the Pledge and Security Agreement. Reference is hereby made to
the Pledge and Security Agreement for a description of the nature and extent of


Annex 3 - 1



--------------------------------------------------------------------------------




such collateral security, the terms and conditions upon which such collateral
security was granted and the rights of the holder of this Note in respect
thereof.
 
Except as permitted by Section 13.5 of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.
 
[This Note is given in replacement of the Term Note dated _______ __, 20__ in
the original principal amount of $_________ previously delivered to the Lender
under the Credit Agreement.  THIS NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE
CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN
CONNECTION WITH THE OTHER NOTE.]
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
 
The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.
 
Time is of the essence for this Note.
 
[Signature Page Follows]












































1 Bracketed language to be used in replacement notes only.


Annex 3 - 2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed and delivered this Note as of
the date first written above.


NSA OP, LP, as Borrower


By:
NATIONAL STORAGE AFFILIATES TRUST, its general partner





By:     ______________________________
Name:     
Title:     




 




Annex 3 - 3

